UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
SHAFIGHEH KOUBLANI,
                            Plaintiff,                             MEMORANDUM AND ORDER
- against -                                                        2:20-cv-1741 (DRH) (AYS)
COCHLEAR LIMITED and COCHLEAR
AMERICAS,
                             Defendants.
---------------------------------------------------------------X

APPEARANCES

GOIDEL & SIEGEL, LLP
Attorneys for Plaintiff
56 W. 45th Street, 3rd Floor
New York, NY 10036
By: Jonathan M. Goidel, Esq.

HOGAN LOVELLS US LLP
Attorneys for Defendants
100 International Drive, Suite 2000
Baltimore, MD 21202
By: Lauren S. Colton, Esq.

390 Madison Avenue
New York, NY 10017
By: David J. Baron, Esq.

HURLEY, Senior District Judge:

                                           INTRODUCTION

       Plaintiff Shafigheh Koublani (“Plaintiff”) brings this action against Defendants

Cochlear Limited and Cochlear Americas Corporation (“CAM,” and together with

Cochlear Limited, “Defendants”) alleging the following causes of action under New

York state law: (1) strict products liability, (2) negligence, (3) breach of warranty, and

(4) failure to warn. This matter concerns alleged defects in Defendants’ Nucleus



                                                Page 1 of 42
Implant Bandage and Splint Kit for MRI (the “MRI Kit”), which is utilized to stabilize

magnetic components of cochlear implant hearing devices during magnetic resonance

imaging (“MRI”) procedures. Presently before the Court is Defendant CAM’s motion

to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). [DE 22]. 1 While

Plaintiff’s claims are not preempted by federal law, Plaintiff has failed to state a claim

upon which relief may be granted. For that reason, CAM’s motion is GRANTED.

                                    BACKGROUND

       To facilitate the reader’s understanding of this matter, the Court begins with

an overview of the Food and Drug Administration’s (“FDA”) regulatory scheme for

medical devices before setting forth the facts alleged in the Complaint.

       A.     FDA Approval Process

       The FDA regulates the “safety and effectiveness” of medical devices pursuant

to the Medical Device Amendments of 1976 to the Federal Food, Drug, and Cosmetic

Act. See 21 U.S.C. § 360c et seq. Every covered “medical device” fits into one of three

classifications, which determines the level of FDA oversight: Class I (the least), Class

II, or Class III (the most). Id. § 360c(a); see id. § 321(h)(1) (defining “medical device”).

       Class III is “the default category for new (that is, post-1976) medical devices.”

Ivy Sports Med., LLC v. Burwell, 767 F.3d 81, 83–84 (D.C. Cir. 2014) (Kavanaugh, J.)

(detailing the FDA classification scheme); see 21 U.S.C. § 360c(f)(1) (“Any device

intended for human use . . . is classified [as] class III unless . . .”). Class III devices




1     Defendant Cochlear Limited has not been served with process, has not
appeared in the case, and thus does not join in CAM’s motion. (See Def. Mem. at 2).


                                       Page 2 of 42
must endure the FDA’s premarket approval (“PMA” 2) process, a “rigorous regime” in

which the FDA spends 1,200 hours per device on average assessing:

       full reports of all studies and investigations of the device’s safety and
       effectiveness that have been published or should reasonably be known
       to the applicant; a “full statement” of the device’s “components,
       ingredients, and properties and of the principle or principles of
       operation”; “a full description of the methods used in, and the facilities
       and controls used for, the manufacture, processing, and, when relevant,
       packing and installation of, such device”; samples or device components
       required by the FDA; and a specimen of the proposed labeling.

Riegel v. Medtronic, Inc., 552 U.S. 312, 317–18, 128 S.Ct. 999, 169 L.Ed.2d 892 (2008)

(quoting 21 U.S.C. § 360e(c)(1)). If, after review, the FDA has “reasonable assurance”

of the device’s safety and effectiveness, it may enter the market. 21 U.S.C. § 360e(d).

       Manufacturers of a PMA device may not make changes “affect[ing] [its] safety

or effectiveness” without first obtaining a “supplemental PMA.” Id. § 360e(d)(5)(A)(i);

21 C.F.R. § 814.39(a). The FDA evaluates “application[s] for supplemental premarket

approval . . . under largely the same criteria as an initial application,” except that the

FDA requires only enough information to review the proposed modifications. Riegel,

552 U.S. at 319 (citing 21 U.S.C. § 360e(d)(5); 21 C.F.R. § 814.39(c)).

       A device avoids PMA review if (a) the FDA, upon de novo review, determines

it meets the Class I or II statutory definitions, 21 U.S.C. §§ 360c(a)(1)(A)–(B), or (b) it

is “substantially equivalent” to a pre-existing classified device, id. §§ 360c(f)(1)–(3),

(i)(1)(A). Per statute, Class I devices present “no unreasonable risk of illness or

injury” and are regulated by “general controls.”        Id. § 360c(a)(1)(A).   Class II is



2     “PMA” means either “premarket approval” or “premarket approved” depending
on context.


                                      Page 3 of 42
comprised of devices ineligible for Class I status “because the general controls by

themselves are insufficient to provide reasonable assurance of the[ir] safety and

effectiveness” but “for which there is sufficient information to establish special

controls to provide such assurance.” Id. § 360c(a)(1)(B).

       A device is “substantially equivalent” to a pre-existing classified device—that

is, a predicate Class I, II, or III device—if it has “the same intended use” and either

“the same technological characteristics” or the same safety and effectiveness. Id.

§§ 360c(f)(1)–(3), (i)(1)(A).   The FDA’s review for “substantial equivalence,” the

premarket notification “§ 510(k) process,” is named after the statute’s previous

location. Riegel, 552 U.S. at 317; see 21 U.S.C. § 360(k). On average, the § 510 process

takes the FDA twenty hours per device. Medtronic, Inc. v. Lohr, 518 U.S. 470, 479

(1996).

       Though “[t]he § 510(k) notification process is by no means comparable to the

PMA process,” id. at 478–79, it is the means by which “[m]ost new Class III devices

enter the market.” Riegel, 552 U.S. at 317. To be clear, “§ 510(k) is ‘focused on

equivalence, not safety,’” and PMA “is focused on safety, not equivalence.” Id. at 323

(emphasis in original) (internal citations omitted) (quoting Lohr, 518 U.S. at 493).

Devices “enter[ing] the market through § 510(k) have ‘never been formally reviewed

under the [Medical Device Amendments] for safety or efficacy,” whereas premarket

approval is granted “only after [the FDA] determines that a device offers a reasonable

assurance of safety and effectiveness.’” Id. (internal citations omitted) (quoting Lohr,

518 U.S. at 493).




                                      Page 4 of 42
      B.     CAM’s PMA and Supplemental PMAs

      Cochlear Limited, an Australian corporation, designs and manufactures

cochlear implant hearing aid devices, which it distributes across the United States

through its American subsidiary CAM, a Delaware corporation with a Colorado

principal place of business. (Compl. ¶¶ 10–11, 13 [DE 18]; Def. Mem. at 3 n.3 [DE

22-1]). In June 25, 1998, CAM obtained PMA for its “Nucleus 24 Cochlear Implant

System,” a device “intended to restore a level of auditory sensation to adults and

children via electrical stimulation of the auditory nerve.” (FDA Premarket Approval

No. P970051).3 CAM has subsequently supplemented this implant system’s PMA for

its newer and related devices. Of note is the FDA’s supplemental PMA on June 15,

2015, which approved the CAM’s “Nucleus CI522 Cochlear Implant System,” referred

herein as the “CI522.” (FDA Supplement No. S126 4 (“S126 Supp. PMA”), Ex. B to

Decl. of Lauren S. Colton (“Colton Decl.”)).

      The CI522 is not directly in issue, and it suffices to know that it is a surgically

implanted electronic hearing aid device comprised of internal (i.e., surgically

implanted) and external components held together by a magnet. (Compl. ¶¶ 19–21;

Def. Mem. at 3). As it is ill-advised to bring magnets (and metals, generally) into

MRI machines, CI522 users must take precautions prior to pursuing such treatment.




3    See   https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=
P970051. All cited webpages herein are last accessed as of the date of this
Memorandum and Order: June 23, 2021.
4     See     https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=
P970051S126. Unless otherwise noted, specific FDA Supplemental PMAs cited by
the Court are supplemental “to Premarket Approval No. 970051.”


                                     Page 5 of 42
(Compl. ¶¶ 22, 28). “For this reason, [Cochlear Limited] designed the CI522 Device

so that the magnet could be surgically removed by the patient’s healthcare provider

prior to undergoing an MRI procedure if desired.” (Def. Mem. at 4; see Compl. ¶ 22).

      A CI522 accessory—the MRI Kit—is in issue. The MRI Kit offers a “less

invasive option” to the “surgical[] remov[al of] the magnet in advance” of MRI scans.

(Def. Mem. at 4; Compl. ¶¶ 22, 24–25). It is a “flat plastic splint” to be placed “against

the skin over the magnet site and secured with an elasticized compression bandage

and surgical tape.” (Def. Mem. at 4–5; Compl. ¶ 29). The MRI Kit provides protection

in MRI scans up to 1.5 Tesla in strength. (Compl. ¶¶ 25, 27; Def. Mem. at 4; see Tesla,

Oxford English Dictionary (3d ed. 2018) (a “unit of magnetic flux density”)).

      The Complaint does not mention the MRI Kit’s medical device classification.

Plaintiff contends CAM never obtained PMA for the MRI Kit. (Pl. Opp. at 9–11 [DE

22-7]). CAM asserts the opposite: that the FDA granted the MRI Kit supplemental

PMA on July 8, 2016.       (See FDA Supplement No. S137 [“S137 Supp. PMA” or

“Supplemental PMA No. S137”],5 Ex. A to Colton Decl.). Supplemental PMA No.

S137’s “approval order statement” reads:

      Approval requested for (1) a change in indications to allow MRI of
      implant recipients at 1.5T with the implant magnet in place for . . .
      CI522 . . . provided that a Cochlear-supplied MRI kit is used;
      (2) a change in indications to allow MRI of implant recipients at 3.0T
      with the implant magnet removed for . . . CI522 . . . ; and
      (3) consolidation of MRI-related labeling into a single document that
      provides      appropriate     instructions     for    the    following
      Cochlear-manufactured implants: . . . CI522 . . . .



5    See     https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=
P970051S137.


                                      Page 6 of 42
(Id. (ellipses remove six additional hearing aid devices irrelevant to this action)). To

avoid any potential misunderstanding: the FDA’s use of “MRI kit” (n.b., lowercase

“k”) does not necessarily correspond to the Court’s use of “MRI Kit” (capital “K” and

a shorthand for the “Nucleus Implant Bandage and Splint Kit for MRI”).

       C.     Plaintiff’s Injury and Procedural History

       Plaintiff, a New York citizen who is hard of hearing, had a CI522 implanted on

March 14, 2017. (Compl. ¶ 18). Roughly a year later, on February 14, 2018, Plaintiff

went for an MRI scan. (Id. ¶ 23). After being apprised of her two options relating to

the CI522’s magnet, she opted for the MRI Kit in lieu of surgery. (Id. ¶¶ 22–23, 26–

27, 30–31). Yet during her procedure the magnet dislodged under her skin, causing

her “severe painful personal injuries which are permanent in nature.” (Id. ¶¶ 32, 40).

Plaintiff had the dislodged magnet surgically removed and replaced on April 17, 2018.

(Id. ¶ 38).

       CAM, “over time,” became aware of “inconsistencies in [the MRI Kit’s] use by

medical imaging professionals” as well as MRI Kit “post-market complaints” and

“adverse event data.”    (Id. ¶¶ 35–36 (internal quotation marks omitted)).       CAM

recalled the MRI Kit, ceasing its distribution on January 6, 2020. (Id. ¶¶ 34–36).

       Plaintiff brought suit in New York State Supreme Court, Nassau County on

March 3, 2020 and served CAM on March 10. [DE 1-2]. On April 8, 2020, CAM

removed to federal court on the basis of diversity jurisdiction. [DE 1]. She asserts

four causes of action under New York state law: (1) strict products liability,




                                     Page 7 of 42
(2) negligence, (3) breach of warranty, and (4) failure to warn. (Compl. ¶¶ 42–70).

CAM moved to dismiss on September 18, 2020. (See Def. Mem.).

                                 LEGAL STANDARD

         In deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

a court should “draw all reasonable inferences in Plaintiff[’s] favor, assume all well-

pleaded factual allegations to be true, and determine whether they plausibly give rise

to an entitlement to relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir.

2011) (internal quotation marks omitted). The plausibility standard is guided by two

principles.    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007)); accord Harris v. Mills, 572 F.3d 66, 71–72 (2d Cir.

2009).

         First, the principle that a court must accept all allegations as true is

inapplicable to legal conclusions. Thus, “threadbare recitals of the elements of a

cause of action supported by mere conclusory statements, do not suffice.” Iqbal, 556

U.S. at 678. Although “legal conclusions can provide the framework of a complaint,

they must be supported by factual allegations.” Id. at 679. A plaintiff must provide

facts sufficient to allow each named defendant to have a fair understanding of what

the plaintiff is complaining about and to know whether there is a legal basis for

recovery. See Twombly, 550 U.S. at 555.

         Second, only complaints that state a “plausible claim for relief” can survive a

motion to dismiss. Iqbal, 556 U.S. at 679. “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference




                                       Page 8 of 42
that the defendant is liable for the misconduct alleged. The plausibility standard is

not akin to a ‘probability requirement,’ but asks for more than a sheer possibility that

defendant acted unlawfully.      Where a complaint pleads facts that are ‘merely

consistent with’ a defendant's liability, it ‘stops short of the line’ between possibility

and plausibility of ‘entitlement to relief.’” Id. at 678 (quoting Twombly, 550 U.S. at

556-57) (internal citations omitted); see In re Elevator Antitrust Litig., 502 F.3d 47,

50 (2d Cir. 2007). Determining whether a complaint plausibly states a claim for relief

is “a context specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679; accord Harris, 572 F.3d at 72.

                                    DISCUSSION

      CAM moves to dismiss on two bases: (i) federal preemption of state law claims

triggered by the MRI Kit’s PMA, and (ii) failure to state a claim upon which relief can

be granted. Before addressing each point, the Court begins by analyzing whether it

may consider the parties’ exhibits to the motion papers.

      In considering a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), a court is generally limited to the complaint and documents attached

thereto. See Fed. R. Civ. P. 12(d); Nakahata v. N.Y.-Presbyterian Healthcare Sys.,

Inc., 723 F.3d 192, 202 (2d Cir. 2013). A court “‘may also consider matters of which

judicial notice may be taken.’” Apotex Inc. v. Acorda Therapeutics, Inc. 823 F.3d 51,

60 (2d Cir. 2016) (quoting Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425

(2d Cir. 2008)); see Bristol v. Nassau County, 2016 WL 2760339, at *4 (E.D.N.Y. May

12, 2016) (“On a motion to dismiss, consideration is limited to the factual allegations




                                      Page 9 of 42
in plaintiff's amended complaint, which are accepted as true, to documents attached

to the complaint as an exhibit or incorporated in it by reference, to matters of which

judicial notice may be taken, or to documents either in plaintiff's possession or of

which plaintiff had knowledge and relied on in bringing suit.” (internal quotation

marks omitted)).

      The parties each rely on public FDA records, including FDA guidance and

PMAs on its website, and do not dispute the Court’s ability to take judicial notice

thereof. Def. Mem. at 2 n.1; see Pl. Opp. at 9–10, 12. Precedent supports the Court

doing so. E.g., Apotex Inc, 823 F.3d at 60 (“Although this case partially arises on a

motion to dismiss, we may properly take judicial notice of [FDA guidance] (without

converting Acorda’s motion to dismiss into a motion for summary judgment) because

the [g]uidance is publicly available and its accuracy cannot reasonably be

questioned.”); Colella v. Atkins Nutritionals, Inc., 348 F. Supp. 3d 120, 134 n.4

(E.D.N.Y. 2018) (“District courts may take judicial notice of public records of the FDA

on a motion to dismiss.”); Simon v. Smith & Nephew, Inc., 990 F. Supp. 2d 395, 401

n.2 (S.D.N.Y. 2013) (“For the purpose of resolving the present motion [to dismiss], the

Court takes judicial notice of public records contained on the FDA website.”); Gale v.

Smith & Nephew, Inc., 989 F. Supp. 2d 243, 246 n.2 (S.D.N.Y. 2013) (“The Court takes

judicial notice of [the FDA’s premarket approval], based on FDA public records

available” on its website.). Therefore, the Court properly considers these materials

on CAM’s motion.




                                    Page 10 of 42
I.     Preemption

       The Medical Device Amendments prohibit (with limited exceptions) the states

from   imposing    requirements    “different   from,   or   in   addition   to”   federal

“requirement[s] . . . relate[d] to the safety or effectiveness” of “a device intended for

any human use” covered under 21 U.S.C. Chapter 9. 21 U.S.C. § 360k; Riegel, 552

U.S. at 316. “[R]eference to a State’s ‘requirements’ includes its common-law duties,”

like the “general tort duties of care” underlying “negligence, strict-liability, and

implied-warranty claims.” Riegel, 552 U.S. at 324, 327–29. In Riegel, the Supreme

Court held that such state claims are preempted if they “challeng[e] the safety and

effectiveness of a medical device given premarket approval by the” FDA. Id. at 315,

330. Preemption does not apply, however, to state common law claims imposing

requirements “parallel” to those under federal law, Lohr, 518 U.S. at 495; Otis-Wisher

v. Medtronic, Inc., 616 Fed. App’x 433, 434 (2d Cir. 2015) (summary opinion) (quoting

Riegel, 552 U.S. at 330), though Plaintiff does not construe her claims as such, see Pl.

Opp. at 16–18.

       The preemption analysis proceeds in two steps. First, the Court determines

whether the FDA “has established requirements applicable to” the device in question.

Riegel, 552 U.S. at 321–22 (internal quotation marks omitted). If the MRI Kit was

subjected to, and survived, the “rigorous” federal safety PMA review, the first step is

satisfied. Id. at 317–18, 322–23; Lohr, 518 U.S. at 477–78. But if it was “subject to

much lower levels of review . . . [that] d[id] not impose specific requirements on

devices,” then the Court does not move on to the second step. Gelber v. Stryker Corp.,

752 F. Supp. 2d 328, 331 n.1 (S.D.N.Y. 2010) (citing 21 U.S.C. § 360c(a)(1)(A)–(B));


                                     Page 11 of 42
e.g., Duggan v. Medtronic, Inc., 840 F. Supp. 2d 466, 469 (D. Mass. 2012) (“[C]laims

involving a device that received premarket approval satisfy the first condition of the

test for preemption while claims involving a device that received § 510(k) approval do

not.”). Provided Plaintiff has cleared the first hurdle, the second step asks the Court

to discern whether Plaintiff’s “common-law claims are based upon New York

requirements with respect to the device that are different from, or in addition to, the

federal ones, and that relate to safety and effectiveness.” Riegel, 552 U.S. at 321–22

(internal quotation marks omitted).

      Here, the crux of the preemption issue here concerns the first step.         The

Complaint is silent as to the level of FDA review performed on the MRI Kit. To the

extent descriptions of the MRI Kit in the Complaint hint at a level of review, those

allegations include: (i) the MRI Kit was “specifically designed and sold by Defendants

to protect [hearing] implant recipients . . . from the dangers associated with

undergoing an MRI procedure,” (ii) Defendants “specifically represented” that

individuals with the CI522 can “safely” undergo MRI “scans at 1.5 Tesla” when “using

the MRI Kit,” and (iii) the MRI Kit “comprise[s] of a head bandage and rigid splints.”

Compl. ¶¶ 22, 25, 29 (internal quotation marks omitted).

      Plaintiff contends the MRI Kit was “not the subject of” the FDA’s PMA review

for Supplemental PMA No. S137 and was exempt from the PMA process altogether.

Pl. Opp. at 2–3, 7–8. Plaintiff asserts the MRI Kit “remains [] unvetted” and her

causes of action based thereon evade preemption because the first step in the analysis

is not satisfied. Id. CAM disagrees, arguing that Supplemental PMA No. S137




                                    Page 12 of 42
“make[s] clear that the MRI Kit was approved pursuant to the PMA process” and, if

not, the MRI Kit is nonetheless an “‘accessory’ to the PMA-approved” CI522, such

that the MRI Kit inherits the CI522’s PMA for purposes of preemption. Def. Mem. at

17–19.

       The Court first analyzes whether Supplemental PMA No. S137 concerned the

MRI Kit and then whether the MRI Kit obtained PMA status as an “accessory” to the

CI522. Cf. Bass v. Stryker Corp., 669 F.3d 501, 507 (5th Cir. 2012) (“We conclude that

the determination of whether the Shell was subject to the PMA process is a question

of law.”).

       A.     Supplemental PMA No. S137

       FDA regulations require healthcare device manufacturers to “submit a PMA

supplement for review and approval . . . before making a change affecting the safety

or effectiveness of the device for which the applicant has an approved PMA.” 21

C.F.R. § 814.39(a).   Changes of this type include, but are not limited to, “[n]ew

indications for use of the device” and “[c]hanges in the performance or design

specifications, circuits, components, ingredients, principle of operation, or physical

layout of the device.” Id. §§ 814.39(a)(1), (6).

       Supplemental PMA No. S137 reflects CAM’s requested approval for “a change

in indications to allow MRI of implant recipients at 1.5 [Tesla] with the implant

magnet in place for” the CI522 “provided that a Cochlear-supplied MRI kit is used.”

S137 Supp. PMA. The Supplemental PMA No. S137 does not name the MRI Kit at

bar (the Nucleus Implant Bandage and Splint Kit for MRI) nor identify any




                                      Page 13 of 42
“Cochlear-supplied MRI kit[s].” See id. At this “early, pre-discovery stage,” the Court

is not comfortable inferring the FDA’s use of “MRI kit” to connote the specific MRI

Kit at issue. See Kubicki ex rel. Kubicki v. Medtronic (“Kubicki”), 2013 WL 1739580,

at *5 (D.D.C. Mar. 21, 2013).

      The FDA’s nonspecific phrasing raises questions, and any answers justifying

dismissal call for CAM-favorable inferences impermissible at this juncture.           For

example, how many types of Cochlear-supplied MRI kits are there? The FDA’s usage

of “a Cochlear-supplied MRI kit” could imply more than one. If more than one, did

the FDA review each and every type of “Cochlear-supplied MRI kit”? Or did it review

only a sample set, such as those developed after the FDA approved the seven hearing

implant devices identified in Supplemental PMA S137? All these questions boil down

to: How do we know the MRI Kit at issue here was among the “Cochlear-suppled

MRI kit[s]” reviewed by the FDA without CAM telling us so? The Plaintiff-favorable

inferences drawn from the allegations and judicially-noticed public FDA records do

not answer these questions. The uncertainty counsels against dismissing Plaintiff’s

case on this basis. See Kubicki, 2013 WL 1739580, at *5 (“[T]he Court harbors serious

doubt about the validity of Plaintiffs’ argument regarding . . . PMA approv[al and]

Class III status. Nevertheless, the Court need not, and on the incomplete factual

record before it, shall not resolve the question at this early, pre-discovery stage of the

litigation.”); Kavalir v. Medtronic, Inc., 2008 WL 4087950, at *4 (N.D. Ill. Aug. 27,

2008) (“[T]he FDA internet pages attached to Medtronic’s brief do not provide a




                                     Page 14 of 42
sufficient basis for the Court to determine, at this stage of the proceeding . . . what

specific form or forms of Medtronic’s ICDs received premarket approval.”).

      There is a plausible argument that the MRI Kit did not undergo FDA PMA

review. When granting supplemental PMA to CAM accessories of the Nucleus 24

Cochlear Implant System—i.e., the original device granted PMA No. P970051 on

June 25, 1998—the FDA uses very clear and direct language. The FDA expressly

states “approval for [device]” in its Approval Order Statements.            E.g., FDA

Supplement No. S091 (“approval for the aqua accessory for the Nucleus Cochlear

Implant System” (capitalization omitted)); FDA Supplement No. S096 (“approval for

the Nucleus 6 Cochlear Implant system, a new suite of external accessories”

(capitalization omitted)); FDA Supplement No. S182 (“[a]pproval for new

accessories . . . of the Nucleus 7 system.”); FDA Supplement No. S183 (“[a]pproval

for . . . two accessories (Nucleus Non-Magnetic Cassette and Nucleus Replacement

Magnet Cassette)”); FDA Supplement No. S193 (“[a]pproval for the Kanso 2 Sound

Processor and associated accessories”). 6 No inference is necessary to understand that

the FDA approved those accessory devices.

      But Supplemental PMA No. S137 does not use this clear and direct language.

It does not mention the MRI Kit at issue, its approval, nor approval for any device.




6      Each cited supplemental PMA can be accessed at:
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=P970051S091;
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=P970051S096;
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=P970051S182;
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=P970051S183;
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=P970051S193.


                                    Page 15 of 42
In place of “approval for [device],” the FDA noted a “change in indications.” See

generally 21 C.F.R. § 814.39(a)(1) (requiring supplemental PMAs for “new indications

for use of the device”). Inferring that the FDA in Supplemental PMA No. S137

nevertheless approved the MRI Kit is akin to construing the facts in CAM’s favor,

which the Court will not do on CAM’s Rule 12(b)(6) motion.

      To be clear, the MRI Kit is not the device undergoing a “change in indications”

because nothing suggests the FDA’s previous awareness of the MRI Kit. See Def.

Mem. at 4. It was the CI522 that necessitated the “change,” as a key feature had

become no longer necessary: the CI522 was “designed . . . so that the magnet could be

surgically removed by the patient’s healthcare provider prior to undergoing an MRI

procedure.” Def. Mem. at 4 (emphasis added); see Compl. ¶¶ 22, 24–26; Def. Reply at

2 [DE 22-12]; see also S126 Supp. PMA (granted on June 15, 2015). The MRI Kit

obviates the surgery altogether and renders this CI522 feature obsolete.

      It may very well be true that CAM’s Supplemental PMA No. S137

application—a “confidential,” “not publicly available” document unpresented to the

Court—evidences the MRI Kit’s PMA review.           See Def. Reply at 2 n.3.       But

nonmovant-friendly plausible inferences drawn from the materials considered

suggest otherwise. And, even if CAM is correct, persuasive authority leads the Court

to question the application’s relevance to the issue. E.g., Duggan, 840 F. Supp. 2d at

472 (“Whether a product is FDA-approved is determined by the language in the

approval letter, not by the application documents submitted to it for review.”); Lewkut

v. Stryker Corp., 724 F. Supp. 2d 648, 655 (S.D. Tex. 2010) (“What was submitted in




                                    Page 16 of 42
the FDA application has little bearing on this Court’s assessment of what was

ultimately approved.”).

      Therefore, the Court cannot say the FDA performed a PMA review of the MRI

Kit in granting Supplemental PMA No. S137.

      B.     Accessory to a PMA Parent Device

      Under the Federal Food, Drug, and Cosmetic Act, Congress defined the term

“device” as “including any component, part, or accessory.” 21 U.S.C. § 321(h)(1). Yet

it left “accessory” undefined, and the term remained undefined until the FDA issued

guidance thereon in December 2017. FDA, Medical Device Accessories – Describing

Accessories and Classification Pathways (2017) (“FDA Accessory Guidance”).

“Accessory,” that is, had no formal definition at the time CAM supposedly presented

the MRI Kit to the FDA.7       CAM nevertheless reads the “device” definition to

automatically bestow PMA status onto the MRI Kit because it is an accessory to a

device previously granted PMA status: the CI522. Def. Mem. at 19–20; Def. Reply at

3. Plaintiff’s counter is twofold: the MRI Kit is not an accessory to the CI522, and

even if it was, “[t]here is no FDA rule or regulation, nor any case that extends the

PMA obtained for one [PMA] device to an accessory that has not, itself, undergone

review and approval under the FDA’s PMA process.” Pl. Opp. at 11–13.

      As a preliminary matter, earlier FDA Guidance is unhelpful to the Court’s

inquiry. The “Convenience Kits Interim Regulatory Guidance” from 1997 “does not



7     CAM applied for Supplemental PMA No. S137 on November 23, 2015, which
the FDA granted on July 8, 2016. The FDA published its guidance December 20,
2017.


                                   Page 17 of 42
operate to bind FDA or the public,” and even if it did, simply exempts “generic” “MRI

Disposable Kit[s]” “consisting of components that have been cleared through the

510(k) process.”   FDA, Convenience Kits Interim Regulatory Guidance (1997),

https://www.fda.gov/media/72720/download. Nothing in the way Plaintiff describes

the MRI fits neatly into this formulation. Defendants “specifically designed” the MRI

Kit for their implants and there is no mention of components nor level of FDA review.

See Compl. ¶¶ 22, 29.

      Based on the arguments presented to, and materials before the Court, the MRI

Kit is an “accessory” to the CI522. Accessories “supplement” another object, both

according to the term’s plain meaning and current regulatory definition. Accessory,

Oxford English Dictionary (3d ed. 2011) (“A subordinate or auxiliary thing; an

adjunct; an accompaniment.”); Accompaniment, Oxford English Dictionary (3d ed.

2011) (“Something which accompanies, supplements, or complements something

else.”); FDA Accessory Guidance at 5 (defining “accessory” as “a finished device that

is intended to support, supplement, and/or augment the performance of one or more

parent devices”). Plaintiff pleads the MRI Kit was “specifically designed and sold by

Defendants to protect implant recipients, such as Plaintiff, from the dangers

associated with undergoing an MRI procedure with the Magnet in place.” Compl.

¶ 22. Recall that CI522 users would, without the MRI Kit, require surgery before

MRI procedures. CI522 users do not need the MRI Kit; it simply offers an alternative

to—viz. “supplements”—the way in which they would otherwise live with the CI522.

Clearly, the MRI Kit is an accessory.




                                   Page 18 of 42
      An isolated review of the statutory definition of “device” tends to support

CAM’s position on PMA status. See 21 U.S.C. § 321(h)(1) (“The term ‘device’ . . .

means an instrument, apparatus, implement, machine, contrivance, implant, in vitro

reagent, or other similar or related article, including any component, part, or

accessory . . . .” (emphasis added)). But the Court hesitates to find the definition,

standing alone, dispositive where, as here, the “accessory” arrived after its parent

device’s PMA. The FDA granted supplementary PMA to the CI522 on June 25, 2015.

S126 Supp. PMA.       Five months later, on November 23, 2015, CAM filed its

Supplemental PMA No. S137 application, which CAM asserts included the MRI Kit.

S137 Supp. PMA.

      Few courts, if any, have analyzed this issue – namely, whether “accessories” of

PMA Class III parent devices are themselves PMA Class III devices. The parties’

dispute over Troutman v. Curtis—“the single case . . . where accessories . . . are

mentioned as having PMA approval based on being introduced as an accessory” to

PMA device, Pl. Opp. at 15—offers little guidance because the issue was

“uncontroverted” and not “challenged on appeal,” Troutman, 143 P.3d 74, 77–78, 36

Kan. App. 633 (Kan. Ct. App. 2006). Further investigation is required.

      CAM analogizes the issue to nonbinding authority extending PMA status to a

PMA device’s individual “components.” Def. Mem. at 19 & n.17. For good reason,

too, as the term “component” appears alongside “accessory” within the “device”

definition. 21 U.S.C. § 321(h)(1). But the analogy is too imperfect to persuade.




                                    Page 19 of 42
      First, CAM’s cited cases concern components present in the very device granted

PMA by the FDA, at the time of the FDA’s review. See, e.g., Aaron v. Medtronic, Inc.,

209 F. Supp. 3d 994, 1003 (S.D. Ohio 2016) (“Premarket approval extends to all

components of an approved device, even when a physician uses the components

separately.”); Hawkins v. Medtronic, 2014 WL 346622, at *5 (E.D. Cal. Jan. 30, 2014)

(“The requirements set forth in the premarket approval for the entire device are just

as applicable to the components that together form the FDA-approved device as the

device itself.”); Lewkut, 724 F. Supp. 2d at 656 (“[T]his Court cannot see the logic in

holding that the ceramic components of the Trident System were PMA-approved for

use with the acetabular shell, but that that acetabular shell itself was not PMA

approved. An acetabular shell being used in conjunction with the identified ceramic

components is precisely the device that was approved via PMA.”); see also Kubicki,

293 F. Supp. 3d at 174–75 (citing Duggan, 840 F. Supp. 2d at 469 (D. Mass. 2012)

and Bentzley v. Medtronic, 827 F. Supp. 2d 443, 450–51 (E.D. Pa. 2011)). By all

accounts, however, the MRI Kit did not exist at the time of the CI522’s PMA. Def.

Mem. at 4, 8; Pl. Opp. at 10.

      Second, the FDA requires a manufacturer changing components in a PMA

device to apply for a Supplemental PMA. 21 C.F.R. § 814.39(a)(6) (“[C]hanges for

which an applicant shall submit a PMA supplement include, but are not limited to

the following types of changes if they affect the safety or effectiveness of the

device, . . . [c]hanges in the performance or design specifications, circuits,

components, ingredients, principle of operation, or physical layout of the device.”).




                                    Page 20 of 42
CAM itself has done so for new components in its PMA hearing aid devices. E.g.,

FDA Supplement No. S143.8 So, the FDA does not automatically extend PMA status

to new (later-implemented) components in a device, justifying the Court’s hesitation

to do so for a device’s later-developed accessories.

      Third, the FDA’s Approval Order Statements for Supplemental PMAs

approving new components use clear and direct language just as they do for new

accessories. Id. (“Approval for a new . . . external component of” two hearing implant

devices); FDA Supplement No. S140 (“Approval for the optional acoustic component”

enabling access to “low frequency sounds”); FDA Supplement No. S088 (“Approval for

a modified version of the approved CP800 Series coil to accommodate [a] magnet . . .

higher than the strengths currently available.” (capitalization omitted)). 9 Indeed,

courts have noted the absence of this clear and direct language as a decisive factor in

assessing, at the motion to dismiss stage, whether or not the FDA granted PMA to a

new component. Consider Kavalir v. Medtronic, Inc.:

      The Court agrees that the FDA internet pages attached to Medtronic’s
      brief do not provide a sufficient basis for the Court to determine, at this
      stage of the proceeding, that Plaintiff’s state-law claims are preempted
      under Riegel. The pages do not on their face make clear what specific
      form or forms of Medtronic’s ICDs received premarket approval and
      whether those are the same ICDs as those implanted in Plaintiff in 2000
      and 2005.




8    See     https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=
P970051S143.
9     See https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=
P970051S140; https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?
id=P970051S088.


                                     Page 21 of 42
2008 WL 4087950, at *4; see also Desai v. Sorin CRM USA, Inc., 2013 WL 163298, at

*4 (D.N.J. Jan. 15, 2013) (“The [Kavalir] court was worried that ‘none of the

documents attached . . . refer to the . . . lead wires used to implant the ICDs in

[p]laintiff, the part [p]laintiff contends caused her injuries’ . . . [and] that the [FDA

website links] ‘did not make clear what specific form or forms’ of the ICD leads had

received premarket approval. In contrast, [defendant’s] lead wire is the only one at

issue, and is specifically identified by the FDA’s public records as having received its

own premarket approval . . . .” (first two ellipses in original) (internal citations

omitted)); Lewkut, 724 F. Supp. 2d at 655 n.2 (“[T]he public documents examined in

[Kavalir] were insufficient . . . [because] none of the pages . . . identified the

components of the medical device that were named in the plaintiff's complaint . . .

[and] the pages did not sufficiently demonstrate that the components named in the

complaint had received premarket approval.” (internal citation omitted)). Carrying

the analogy back to the accessory at hand, we know the FDA failed to use this clear

and direct language in Supplemental PMA No. S137, which suggests it did not receive

PMA. See S137 Supp. PMA; see supra Discussion Section I.A.

       CAM asserts it is “not plausible that the FDA would approve a change in

indication to allow an implantable medical device with magnetic components to

remain in place during MRI procedures only where a specific accessory provided by

the device manufacturer is used, without approving and imposing requirements on

that accessory.” Def. Reply at 2. Discovery may prove the truth of CAM’s contention.

But it is too early to say.




                                     Page 22 of 42
      Based on the arguments presented and materials considered, the Court cannot

find the MRI Kit—a subsequently-developed “accessory” to a PMA device—receives

PMA simply by association with the CI522. Cf. Brackin v. Medtronic, Inc., 2017 WL

5957204, at *5 (W.D. Tenn. Sept. 14, 2017) (“At this stage in the proceedings, and

after briefing by both parties, the Court is unable to conclusively determine whether

[plaintiff’s] entire insulin delivery system, some, or none of its component parts have

received premarket approval. That being the case, the Court must deny Defendants’

motion to dismiss, given Defendants’ burden on this issue.”). Altogether, then, the

preemption analysis stalls at its first step and the Court declines to grant CAM’s

motion to dismiss on that basis.

II.   Failure to State a Claim

      Plaintiff asserts four causes of action: (1) strict products liability due to design

and manufacturing defects, (2) negligent design and manufacture, (3) breach of

express and implied warranty, and (4) failure to warn. Compl. ¶¶ 42–70; Pl. Opp. at

20, 22–23. In this diversity action, New York state law applies to each claim. E.g.,

Def. Mem. at 13; Pl. Opp. at 22–23, 25; see also McCarthy v. Olin Corp., 119 F.3d 148

(2d Cir. 1997).

      A.     Strict Products Liability

      Plaintiff asserts strict products liability based upon both a (1) design defect

and (2) a manufacturing defect. Compl. ¶¶ 42–51; Pl. Opp. at 22–23. Under New

York law, each such cause of action “rest[s] on the principle that the manufacturer is

in a superior position to know when its product is suitably designed and safely made




                                     Page 23 of 42
for its intended purpose.” Fasolas v. Bobcat of New York, Inc., 33 N.Y.3d 421, 429,

128 N.E.3d 627 (N.Y. 2019).

               1.     Design Defect

         Defectively designed products, “at the time [they] leave[] the seller’s hands,”

are those in a condition “not reasonably contemplated by the ultimate consumer” and

“unreasonably dangerous for [their] intended use.” Scarangella v. Thomas Built

Buses, Inc., 93 N.Y.2d 655, 659, 717 N.E.2d 679 (N.Y. 1999) (internal quotation marks

omitted). Liability follows where a product’s “utility does not outweigh the danger

inherent in its introduction into the stream of commerce.” Voss v. Black & Decker

Mfg. Co., 59 N.Y.2d 102, 107, 450 N.E.2d 204 (N.Y. 1983). Plaintiff must plead:

“(1) the product as designed posed a substantial likelihood of harm; (2) it was feasible

to design the product in a safer manner; and (3) the defective design was a substantial

factor in causing Plaintiff’s injury.” Oden v. Bos. Sci. Corp., 330 F. Supp. 3d 877, 888

(E.D.N.Y. 2018), adhered to on reconsideration, 2019 WL 1118052 (E.D.N.Y. Mar. 11,

2019); Barban v. Rheem Textile Sys., Inc., 2005 WL 387660, at *8 (E.D.N.Y. Feb. 11,

2005), aff’d, 147 Fed. App’x 222 (2d Cir. 2005); see also Voss, 59 N.Y.2d at 107; Codling

v. Paglia, 32 N.Y.2d 330, 342, 298 N.E.2d 622 (N.Y. 1973); De Matteo v. Big V

Supermarkets Inc., 204 A.D.2d 932, 933, 611 N.Y.S.2d 970 (N.Y. App. Div., 3d Dep’t

1994).

         Even assuming a defect existed at the time the MRI Kit left Defendants’ hands,

see infra Discussion Section II.A.2.b and II.C.2, Plaintiff’s Complaint runs afoul of a

design defect claim’s second element: no allegations suggest a feasible, safer




                                      Page 24 of 42
alternative design. Courts applying New York state law have held the absence of

such allegations sufficient to grant a motion to dismiss strict liability design defect

claims. E.g., S.F. v. Archer Daniels Midland Co., 594 Fed. App’x 11, 12 (2d Cir. 2014)

(summary opinion) (“S.F.’s claims for . . . strict products liability based in design

defects fail because she did not allege a safer alternative design for high fructose corn

syrup.”); McCarthy, 119 F.3d at 155 (dismissing design defect strict liability cause of

action after applying New York law’s “risk/utility test analysis” whose “purpose . . .

is to determine whether the risk of injury might have been reduced or avoided if the

manufacturer had used a feasible alternative design”); Kennedy v. Covidien, LP, 2019

WL 1429979, at *3 (S.D.N.Y. Mar. 29, 2019) (“Although a plaintiff need not possess

specialized scientific or technical knowledge at the pleading stage, courts have

routinely dismissed strict products liability claims premised on a design defect where

the plaintiff has failed to plead that it was feasible to design the product in a safer

manner.”); Lancaster Silo & Block Co. v. N. Propane Gas Co., 75 A.D.2d 55, 62, 427

N.Y.S.2d 1009 (N.Y. App. Div., 4th Dep’t 1980) (“In a design defect case the court is

concerned with the balancing of the alternative designs available against the existing

risk while taking into account the cost of the proposed alternative.”); Joline v. City of

New York, 2 Misc. 3d 1006(A), 784 N.Y.S.2d 921 (N.Y. Sup. Ct., Queens Cnty. 2004)

(”In order to establish a prima facie case of strict products liability based on a

defectively designed product, it is well established that a plaintiff must plead and

prove that there was a feasible design alternative that would have made the product




                                     Page 25 of 42
safer.”), aff’d in part, appeal dismissed in part, 32 A.D.3d 492, 820 N.Y.S.2d 635 (N.Y.

App. Div., 2d Dep’t 2006).

      Plaintiff contends the pleadings are at too “early” a stage to demand allegations

identifying “the existence of feasible alternative design.” Pl. Opp. at 23. To Plaintiff,

such allegations entail “technical, scientific knowledge” of the MRI Kit’s “inner

workings” uncalled for by Iqbal and Twombly and properly addressed through

discovery and expert opinion. Id. Her case in support, however—Ohuche v. Merck &

Co., 2011 WL 2682133, at *2 (S.D.N.Y. July 7, 2011)—is distinguishable. As noted in

Kennedy v. Covidien, LP, the Ohuche Court analyzed a pro se plaintiff’s design defect

claim concurrently with “a failure to warn claim” – the latter of which “requires no

showing of a feasible alternative design as a requisite element.” Kennedy, 2019 WL

1429979, at *3 & n.9. In this light, “[t]he particular circumstances in Ohuche cannot

be read to undermine the general requirement that an alternative design must be

pleaded, even if it is not fully developed at the pleading stage.” Id. Plaintiff also

relies on Cowan v. Costco Wholesale Corp., Pl. Opp. at 23, but the complaint there

“identifie[d] six feasible alternative” designs. Cowan, 2017 WL 59080, at *2 (E.D.N.Y.

Jan. 5, 2017).

      Accordingly, her strict products liability design defect claim fails.

             2.     Manufacturing Defect

      “A manufacturing defect claim is premised on the relevant product being

defective because it was not manufactured as designed,” Reed v. Pfizer, Inc., 839 F.

Supp. 2d 571, 577 (E.D.N.Y. 2012); see McArdle v. Navistar Int’l Corp., 293 A.D.2d




                                     Page 26 of 42
931, 932, 742 N.Y.S.2d 146 (N.Y. App. Div., 3d Dep’t 2002), obliging a plaintiff to

allege “that the particular product administered to her had a defect as compared to

other samples of that product,” Goldin v. Smith & Nephew, Inc., 2013 WL 1759575,

at *2 (S.D.N.Y. Apr. 24, 2013) (internal quotation marks and alterations omitted); see

Denny v. Ford Motor Co., 87 N.Y.2d 248, 258, 662 N.E.2d 730 (N.Y. 1995) (“[I]n strict

products liability cases involving manufacturing defects, the harm arises from the

product’s failure to perform in the intended manner due to some flaw in the

fabrication process.”). A plaintiff must therefore plead “that a specific product unit

was defective as a result of ‘some mishap in the manufacturing process itself,

improper workmanship, or because defective materials were used in construction,’

and that the defect was the cause of plaintiff’s injury.” See Colon ex rel. Molina v.

BIC USA, Inc., 199 F. Supp. 2d 53, 85 (S.D.N.Y. 2001) (quoting Caprara v. Chrysler

Corp., 52 N.Y.2d 114, 129, 417 N.E.2d 545 (N.Y. 1981)). “[A] manufacturing defect

claim is properly dismissed if a plaintiff has not alleged ‘that the particular [device

in her case] had a defect as compared to’ other samples of that [device].” Reed, 839

F. Supp. 2d at 577 (quoting Lewis v. Abbott Labs., 2009 WL 2231701, at *2 (S.D.N.Y.

July 24, 2009)).

      Plaintiff’s claim here fails because only untethered conjecture permits the

Court to infer Plaintiff’s MRI Kit had a manufacturing defect. She states, “at the

time” Defendants “manufacture[d]” the MRI Kit, it “was not reasonably safe and fit

for the purposes intended” and “failed to meet . . . [the] manufacturing requirements

to ensure that it conformed to defined use, needs, intended purpose and uses.” Compl.




                                    Page 27 of 42
¶¶ 43–45. These allegations amount to a “[t]hreadbare recital[] of the elements of a

[manufacturing defect] cause of action” warned against by the Iqbal Court. See 556

U.S. at 678. They do not meet the plausibility standard.

       The Second Circuit affirmed dismissal of an analogous complaint on this basis.

In Rodman v. Stryker Sales Corporation, the plaintiff pleaded “that his [hip

replacement] implant was manufactured ‘in an improper workmanship-like manner’”

because it “‘did not meet certain specifications . . . for tensile bond strength and

crystallinity.’” 604 Fed. App’x 81, 82 (2d Cir. 2015) (summary opinion) (ellipses in

original) (quoting Rodman’s complaint), aff’g 2014 WL 5002095 (S.D.N.Y. Oct. 7,

2014). These allegations failed to “identif[y] how this problem rendered the product

defective, whether it affected his individual hip replacement, or how it caused his

alleged injuries,” and were therefore insufficient. Id.; see also Surdo v. Stamina

Prod., Inc., 2015 WL 5918318, at *5 (E.D.N.Y. Oct. 9, 2015) (“[S]tating that the

product was ‘carelessly, negligently, and defectively designed, manufactured [and]

produced[,]’ . . . does not allege an error in the manufacturing process—it only states

that there was one.”).

       More specifically, without alleging the “specific defect in the [MRI Kit] as used

[by Plaintiff],” there is no factual basis to infer that Plaintiff’s MRI Kit differs from a

properly manufactured MRI Kit. See Dunham v. Covidien, LP, 2020 WL 5995102, at

*4 (S.D.N.Y. Oct. 9, 2020) (dismissing manufacturing defect allegations that product

“was defective in its manufacture,” “deviated from manufacturing standards,” and

“failed to perform in its intended manner due to a flaw in the manufacturing




                                      Page 28 of 42
process”); e.g., Tears v. Bos. Sci. Corp., 344 F. Supp. 3d 500, 511 (S.D.N.Y. 2018)

(“Tears’ manufacturing defect claim fails because he fails to plead facts alleging that

the Greenfield Filter with which he was implanted is defective as compared to other

Greenfield Filters.”); Cowan, 2017 WL 59080, at *4; Goldin, 2013 WL 1759575, at *3;

Perazone v. Sears, Roebuck & Co., 128 A.D.2d 15, 19, 515 N.Y.S.2d 908 (N.Y. App.

Div., 3d Dep’t 1987) (“While plaintiff’s complaints alleged that there was a

manufacturing defect, he offered no proof that, regardless of the safety of the design

of the tractor, there was any impropriety in the manufacture of this particular

tractor.”).

       Plaintiff attempts to evade pleading a “specific error in the manufacturing

process” and “a defect compared to other samples of that device” by insisting it is

“unduly burdensome to expect Plaintiff to have specific knowledge about Defendants’

manufacturing process at this early stage of the case.” Pl. Opp. at 22–23. This

position overstates the pleading requirements because such expertise is not

necessary. Plaintiff simply needs to allege more than “the device is defective because

it did not perform properly.” Bertini v. Smith & Nephew, Inc., 2013 WL 6332684, at

*4 (E.D.N.Y. July 15, 2013). There must be “enough fact[s] to raise a reasonable

expectation that discovery will reveal evidence” of a manufacturing defect. Twombly,

550 U.S. at 556; Iqbal, 556 U.S. at 678–79 (“[Federal Rule of Civil Procedure 8] does

not unlock the doors of discovery for a plaintiff armed with nothing more than

conclusions.”).




                                    Page 29 of 42
      Even so, Plaintiff is correct that district courts within the Second Circuit have

absolved certain plaintiffs of their need to plead a specific defect. Pl. Opp. at 21.

These courts do so by applying one of two exceptions, neither of which applies here.

                   a.     Exception 1: Where Pleading a Specific Defect Would
                          Require Technical or Scientific Knowledge

      First is that applied by the Williamson v. Stryker Corporation Court. 2013 WL

3833081, at *4 (S.D.N.Y. July 23, 2013); see also Rosen v. St. Jude Med., Inc., 41 F.

Supp. 3d 170, 182 n.9 (N.D.N.Y. 2014). The Williamson Court held that pleading a

“specific [manufacturing] defect” would, “[u]nder some circumstances . . . require the

plaintiff to possess technical or scientific knowledge about the inner workings of the

product, which would contravene the notice pleading requirement of Federal Rule of

Civil Procedure 8, even under the Iqbal–Twombly standard.” Williamson, 2013 WL

3833081, at *4. Such was the case in Williamson. Id. (citing Ohuche, 2011 WL

2682133, at *2).

      The exception is narrow in application. To illustrate through example, the

product in Ohuche, from which the Williamson Court draws the exception,

necessitated knowledge of a particular vaccine, knowledge which “[m]ost doctors d[id]

not possess” and “only those select few scientists who actually created vaccines at

large pharmaceutical firms” did. 2011 WL 2682133, at *2. The MRI Kit here, by

contrast, “comprise[s] of a head bandage and splints,” Compl. ¶ 29; it is not complex

enough to trigger the exception.

      In any event, the Court declines to adopt Williamson’s rationale. First, the

Williamson Court relied on an observation, first made in Ohuche, to say the “specific



                                    Page 30 of 42
defect” requirement comes from a decision on “a motion for summary judgment, not

a motion to dismiss,” and thus is inapplicable at the pleadings stage. Williamson,

2013 WL 383308, at *4 (citing Ohuche, 2011 WL 2682133 (discussing Colon ex rel.

Molina v. BIC USA, Inc., 199 F. Supp. 2d 53 (S.D.N.Y. 2001)). The Ohuche Court

does make the summary-judgment–motion-to-dismiss distinction.              See 2011 WL

2682133, at *2–3. But Ohuche did not involve manufacturing defect claims and thus

does not mention the claim’s “specific defect” pleading requirement. See id. The

Ohuche operative complaint did not “specifically state the particular product liability

claim(s) [the plaintiff] . . . assert[ed] (design defect, manufacturing defect, failure to

warn),” id. at *3, and the court later construed it solely “to allege a product liability

claim for failure to warn,” Ohuche v. Merck & Co., 903 F. Supp. 2d 143, 150 (S.D.N.Y.

2012).

          Second, New York state courts themselves grant motions to dismiss for failure

to state a manufacturing defect claim when the complaint does not identify a specific

defect.     By way of recent example, the Flores v. Youm Court dismissed, at the

pleadings stage, a complaint’s manufacturing defect cause of action because it was

“completely devoid of any facts that may demonstrate and/or constitute the very

material elements [to the cause of action] in question.” 69 Misc. 3d 1216(A), at *2–3,

133 N.Y.S.3d 786 (Table) (N.Y. Sup. Ct., Bronx Cnty. 2020).              “The complaint

contain[ed] no facts demonstrating how the product deviated from its intended

design, nor . . . identify[ing] any problems in the manufacturing process that

purportedly caused the device to perform in a manner not intended.” Id.




                                      Page 31 of 42
      Third, the defining element of a manufacturing defect cause of action is the

specific defect that separates a plaintiff’s particular product from properly-

manufactured products. That is to say: a plaintiff’s recovery for a manufacturing

defect is (in most circumstances) “mutually exclusive” with recovery for a design

defect. Astoria Energy II LLC v. HH Valves Ltd., 2019 WL 4120759, at *4 (E.D.N.Y.

Aug. 2, 2019) (Reyes, Mag. J.) (“Because design defect claims require that the product

have met all design specifications, and manufacturing defect claims require that the

product have deviated from design specifications, the two are often mutually

exclusive.”), report and recommendation adopted, 2019 WL 4091417 (E.D.N.Y. Aug.

29, 2019). With a manufacturing defect claim, one product has a defect, but with a

design defect claim, every product has the defect. See McCarthy, 119 F.3d at 154–55

(“[A] manufacturing defect . . . results when a mistake in manufacturing renders a

product that is ordinarily safe dangerous so that it causes harm[;] . . . a design

defect . . . results when the product as designed is unreasonably dangerous for its

intended use.”). Allegations obscuring the “specific” defect prevent defendants from

discerning whether they face manufacturing- or design-defect claims. The Court

recognizes an ordinary customer will likely face difficultly in determining whether a

product’s defect originated in its design or in its manufacture. But rather than excuse

a plaintiff from pleading a “specific” defect, the law demands that she to identify a

defect regardless of whether they bring manufacturing or design defect claims.

Guariglia v. Procter & Gamble Co., 2018 WL 1335356, at *3 (E.D.N.Y. Mar. 14, 2018)

(“Plaintiffs must identify a particular problem in the design of a product; generally




                                    Page 32 of 42
pleading that a product is ‘defective’ is insufficient.”); e.g., Oden, 330 F. Supp. 3d at

888; Reed, 839 F. Supp. 2d at 578 (“[E]schewing the opportunity to plead facts

identifying Lybrel’s design defect, the Reeds merely plead the legal conclusion that

the Lybrel was defective.”). A plaintiff is not asked to pinpoint the origin of the

defect—i.e., in the design or in the manufacture—so long as she can articulate a

description of the defect.

      Fourth, and finally, though either exception would suffice, the Williamson

Court analyzed in greater depth the second exception, see infra Discussion Section

II.B.2.b, and found it applicable too, Williamson, 2013 WL 3833081, at *5–6 (“[I]t is

well-settled that a plaintiff may rely upon the circumstances of an accident to prove

the existence of a manufacturing defect if the product did not perform as intended

and the possibility of other causes has been excluded. . . . That is the case here.”).

The Court now turns to the second exception.

                    b.       Exception 2: Circumstantial Evidence and the
                             Absence of All Other Causes

       “[C]ircumstantial evidence” can offset the need to “identify a specific product

defect.” See Ramos v. Howard Indus., Inc., 10 N.Y.3d 218, 223, 885 N.E.2d 176 (N.Y.

2008); Speller ex rel. Miller v. Sears, Roebuck & Co., 100 N.Y.2d 38, 41–42, 790 N.E.2d

252 (N.Y. 2003). Plaintiffs availing themselves of this exception must plead (i) “the

product did not perform as intended” and (ii) the “exclu[sion of] all other causes for

the product’s failure that are not attributable to defendants.” Ramos, 10 N.Y.3d at

223. The Complaint clearly meets the first prong, but no allegations intimate at the

second. E.g., Krulewich v. Covidien, LP, 2020 WL 5995103, at *3 (S.D.N.Y. Oct. 9,



                                     Page 33 of 42
2020) (dismissing manufacturing defect allegations that product “failed to perform in

its intended manner due to a flaw in the manufacturing process” because they did not

address “circumstantial evidence . . . exclud[ing] other causes that are not

attributable to the defendant”).

      The Complaint does not rule out alternative causes for the failure. CAM

observes that Plaintiff initially asserted, in New York state court, negligence claims

against the healthcare providers performing her MRI. Def. Mem. at 9, 20 (citing

Koublani v. Doe, Index No. 609756/18 (N.Y. Sup. Ct., Nassau Cnty.)); Def. Reply at

10; see generally Blue Tree Hotel Inv. (Can.), Ltd. v. Starwood Hotels & Resorts

Worldwide, Inc., 369 F.3d 212, 217 (2d Cir. 2004) (stating that courts “may also look

to public records, including complaints filed in state court, in deciding a motion to

dismiss”). And her Complaint here quotes Defendants’ motivations in recalling the

MRI Kit as including “inconsistencies in its use by medical imaging professionals over

time.” Id. ¶¶ 35–36. So when the Complaint makes no allegation regarding how the

MRI Kit was placed on her head, i.e., that her MRI technician correctly fitted her with

it, Plaintiff leaves open the possibility of alternative causes for the product failure.

Plaintiff’s sole allegation on this point reads, “On February 14, 2018, an MRI Kit was

applied to Plaintiff’s head prior to an MRI procedure.”         See Compl. ¶¶ 30–32.

Plaintiff’s allegations must address the manner in which the MRI Kit was applied to

avail herself of this exception.

      Plaintiff’s strict products liability manufacturing defect claim is therefore

dismissed.




                                     Page 34 of 42
      B.     Negligence

      “To establish a cause of action sounding in negligence, a plaintiff must

establish the existence of a duty on defendant’s part to plaintiff, breach of the duty

and damages.” Greenberg, Trager & Herbst, LLP v. HSBC Bank USA, 17 N.Y.3d 565,

576, 958 N.E.2d 77 (N.Y. 2011) (citing Akins v. Glens Falls City School Dist., 53

N.Y.2d 325, 333, 424 N.E.2d 531 (N.Y. 1981)); see McCarthy, 119 F.3d at 156 (citing

Becker v. Schwartz, 46 N.Y.2d 401, 386 N.E.2d 807 (N.Y. 1978)). Plaintiff asserts

negligence in two respects: negligent design and negligent manufacture.

      “Under New York law, a Plaintiff’s claim based upon an alleged design defect

or manufacturing defect sounding in either negligence or strict liability are

functionally equivalent and will be analyzed concurrently,” in the sense that a fatal

flaw in the strict liability allegations likely defeats the negligence claim as well.

Oden, 330 F. Supp. 3d at 887; see Kosmynka v. Polaris Indus., Inc., 462 F.3d 74, 86

(2d Cir. 2006) (“Both [strict products liability and negligence] entail a showing that a

product defect caused the injury; but to show negligence, the plaintiff must also prove

that the injury caused by the defect could have been reasonably foreseen by the

manufacturer.”); S.F., 594 Fed. App’x at 12 (“New York courts generally consider

strict products liability and negligence claims to be functionally synonymous.”);

Adams v. Genie Indus., Inc., 14 N.Y.3d 535, 543, 929 N.E.2d 380 (N.Y. 2010) (“[W]hile

plaintiff here has pleaded both strict liability and negligent design causes of action,

the standards set forth in Voss [59 N.Y.2d 102] apply to both.”); Searle v. Suburban

Propane Div. of Quantum Chem. Corp., 263 A.D.2d 335, 338, 700 N.Y.S.2d 588 (N.Y.

App. Div., 3d Dep’t 2000) (“[I]n a design defect case there is almost no difference


                                     Page 35 of 42
between a prima facie case in negligence and one in strict liability.” (internal

quotation marks omitted) (quoting Lancaster Silo & Block Co., 75 A.D.2d at 62)).

      “[E]ven if the standards did differ meaningfully, the elements of strict liability

design defect would be included within the required elements for negligent design, so

where a strict liability claim is dismissed so too must a negligence claim based on the

same defect.” Tears, 344 F. Supp. 3d at 509 n.2 (citing Kosmynka, 462 F.3d at 86).

      As the Court has dismissed the strict liability design defect and manufacturing

defect claims, so too must it dismiss for the same reasons their negligence

counterparts, viz. that Plaintiff has not satisfactorily identified a feasible alternative

design nor a basis to infer Plaintiff’s MRI Kit differed from those properly

manufactured.

      C.     Breach of Warranty

      Plaintiff’s third cause of action concerns breach of express and implied

warranty. Compl. ¶¶ 59–63.

             1.     Breach of Express Warranty

      A breach of express warranty claim stems from “an affirmation of fact or

promise by the seller, the natural tendency of which was to induce the buyer to

purchase and that the warranty was relied upon to plaintiff’s detriment.” Cowan,

2017 WL 59080, at *5 (alteration and internal quotation marks removed) (quoting

DiBartolo v. Abbott Labs., 914 F. Supp. 2d 601, 625 (S.D.N.Y. 2012)); Friedman v.

Medtronic, Inc., 42 A.D.2d 185, 190, 345 N.Y.S.2d 637 (N.Y. App. Div., 2d Dep’t 1973).

“To state a claim for breach of express warranty under New York law, a plaintiff must




                                     Page 36 of 42
allege (1) the existence of a material statement amounting to a warranty, (2) the

buyer’s reliance on this warranty as a basis for the contract with the immediate seller,

(3) breach of the warranty, and (4) injury to the buyer caused by the breach.”

Goldemberg v. Johnson & Johnson Consumer Cos., Inc., 8 F. Supp. 3d 467, 482

(S.D.N.Y. 2014).

      Plaintiff alleges she “reasonably relied” on “Defendant[s’] warrant[y] that

Plaintiff could safely undergo an MRI procedure with her Magnet in place under skin

provided the MRI Kit was used.” Compl. ¶¶ 16, 61. Without the “when, where and

how” leading to her reliance, however, her express warranty claim is too conclusory

to pass muster under Rule 12(b)(6). Oden, 330 F. Supp. 3d at 895; e.g., Teixeria v. St.

Jude Med. S.C., Inc., 193 F. Supp. 3d 218, 225 (W.D.N.Y. 2016) (“Plaintiff has not

pleaded any facts regarding where, when, and how the alleged statements and

promises regarding the Durata lead were made to him or his physicians . . . .”);

Gelber, 788 F. Supp. 2d at 165; Fisher v. APP Pharms., LLC, 783 F. Supp. 2d 424,

431–32 (S.D.N.Y. 2011) (citing cases). In other words, Plaintiff must plead facts

elaborating “beyond” the legal conclusion “that [she] did so” rely. Krulewich, 2020

WL 5995103, at *6; e.g., Horowitz v. Stryker Corp., 613 F. Supp. 2d 271, 286 (E.D.N.Y.

2009) (“Nowhere in her amended complaint does plaintiff allege that she relied on

defendants’ alleged representation that the Trident system was ‘safe.’ Plaintiff does

not even describe how this representation was made.”); Babalola v. Crystal Chems.,

Inc., 225 A.D.2d 370, 372, 644 N.Y.S.2d 1 (N.Y. App. Div., 1st Dep’t 1996) (reversing

denial of motion to dismiss because, “[e]ven if we were to find that defendants had




                                     Page 37 of 42
warranted that the product was ‘mild,’ there was no evidence of any reliance on that

representation”); Mayen v. Tigges, 36 Misc. 3d 1231(A), 959 N.Y.S.2d 90 (N.Y. Sup.

Ct., Dutchess Cnty. 2012) (granting motion to dismiss as “plaintiffs have failed to

allege the terms of any express warranty or their alleged reliance on the same”).

Accordingly, the breach of express warranty claim is dismissed.

             2.    Breach of Implied Warranty

      A breach of implied warranty can relate to a product’s “merchantability” or

“fitness for a particular purpose,” e.g., Tears, 344 F. Supp. 3d at 513–14, the former

of which is raised here. See Compl. ¶¶ 59–63 (“Defendants warranted . . . that said

MRI Kit was safe, merchantable, suitable and fit for the purpose for which it was

intended.”). The implied warranty of merchantability safeguards the consuming

public’s “expectations for the performance of the product when used in the customary,

usual and reasonably foreseeable manners.”          Denny, 87 N.Y.2d at 259–60; see

Krulewich, 2020 WL 5995103, at *7. It enables recovery where “the product was not

minimally safe for its expected purpose—without regard to the feasibility of

alternative designs or the manufacturer’s ‘reasonableness’ in marketing it in that

unsafe condition.” Denny, 87 N.Y.2d at 259; see Caronia v. Philip Morris USA, Inc.,

715 F.3d 417, 433–34 (2d Cir. 2013).

      CAM argues, “The mere fact that Plaintiff was injured is ‘insufficient to

establish that the [MRI Kit] was not minimally safe for its intended purposes when

it was shipped.’” Def. Mem. at 25 (quoting Dellatacoma v. Polychem Corp., 2014 WL

1641467, at *2 (S.D.N.Y. Apr. 24, 2014)). That principal is certainly true on summary




                                    Page 38 of 42
judgment—Dellatacoma’s procedural posture—which asks a nonmovant to produce

evidence to contest a movant’s prima facie showing. See 2014 WL 1641467, at *2

(“Plaintiff has failed to proffer any evidence of a design or manufacturing defect in

the pallet. He simply relies on the allegation that the pallet broke when he stood on

it. The fact that one accident occurred is, however, insufficient . . . [and] Defendants

are entitled as a matter of law to summary judgment dismissing Plaintiff’s breach of

implied warranty claim.”).

      To survive a motion to dismiss—the procedural posture here—a plaintiff need

only plead that “a defect in the product was a substantial factor in causing the injury

and . . . that the defect complained of existed at the time the product left the

manufacturer or entity in the line of distribution being sued.” Guariglia, 2018 WL

1335356, at *6 (ellipses in original) (internal quotation marks omitted) (quoting

Macaluso v. Herman Miller, Inc., 2005 WL 563169, at *4 (S.D.N.Y. Mar. 10, 2005));

cf. Fritz v. White Consol. Indus., Inc., 306 A.D.2d 896, 897, 762 N.Y.S.2d 711 (N.Y.

App. Div., 4th Dep’t 2003) (quoting Tardella v. RJR Nabisco, Inc., 178 A.D.2d 737,

576 N.Y.S.2d 965 (N.Y. App. Div., 3d Dep’t 1991)). Plaintiff pleads the first element:

The MRI Kit overheated and dislodged the CI522 magnet and therefore constitutes a

substantial factor in causing Plaintiff’s injury. Compl. ¶¶ 32, 38, 49. The MRI Kit is

not “safe for its expected purpose” (to make MRI procedures less burdensome for

hearing implant users by circumventing the need to surgically remove the implant’s

magnet) if an injury, otherwise foreseeable when a magnet is placed into MRI

machines, still occurs. See Guariglia, 2018 WL 1335356, at *7.




                                     Page 39 of 42
       But Plaintiff’s allegations fall just short on the second element.       Without

alleging her technician applied the MRI correctly, the Court is left to speculate that

a defect “existed at the time” the MRI Kit left CAM’s hands. See Discussion Section

II.A.2.b.

       D.    Failure to Warn

       Plaintiff’s fourth and final cause of action grounds liability in Defendants’

failure to warn, which hinges on (1) a manufacturer’s duty to warn (2) against

dangers resulting from foreseeable uses about which it knew or should have known,

and (3) a failure to do so proximately causing the harm. 10 Compl. ¶¶ 64–70 (alleging

duty, breach, causation, and damages); Pl. Opp. at 23–24 (citing State Farm Fire &

Cas. Co. v. Nutone, Inc., 426 Fed. App’x 8, 10 (2d Cir. 2011) (summary opinion)

(reciting the elements “[t]o prevail on a claim for negligent failure to warn” and citing

Liriano v. Hobart Corp., 92 N.Y.2d 232, 237, 700 N.E.2d 303 (N.Y. 1998))).             A

manufacturer’s duty to warn extends to a product’s “latent dangers” and “unintended

uses,” provided the foreseeability element is met. Liriano, 92 N.Y.2d at 237. “The

duty ‘extends to the original or ultimate purchasers of the product . . . and to third

persons exposed to a foreseeable and unreasonable risk of harm by the failure to

warn.’” In re New York City Asbestos Litig., 27 N.Y.3d 765, 788–89, 59 N.E.3d 458

(N.Y. 2016) (quoting McLaughlin v. Mine Safety Appliances Co., 11 N.Y.2d 62, 68, 181

N.E.2d 430 (N.Y. 1962)). “Warnings are not required if the danger is open and



10    “Under New York law, failure to warn claims are identical under strict liability
and negligence theories of recovery.” DiBartolo, 914 F. Supp. 2d at 611 (internal
quotation marks omitted).


                                     Page 40 of 42
obvious or if the plaintiff was aware of the risk.” Saladino v. Stewart & Stevenson

Servs., Inc., 704 F. Supp. 2d 237, 247 (E.D.N.Y. 2010) (citing Liriano, 92 N.Y.2d at

241).

         CAM faults Plaintiff for failing to “identify any specific warnings or how those

warnings were inadequate.” Def. Mem. at 22 (citing Bertini, 2013 WL 6332684, at

*3–4 and Surdo, 2015 WL 5918318, at *5). Indeed, the Complaint equivocates on

whether (a) Defendants failed to issue any warnings altogether or (b) Defendants

provided warnings, which were insufficient. Compl. ¶ 46 (“[T]he MRI Kit failed to be

accompanied by proper and sufficient . . . warnings concerning the use, the dangers

and hazards attendant thereto.”). “[A] failure to warn cause of action is appropriately

dismissed if a plaintiff does not plead facts indicating how provided warnings were

inadequate.” Reed, 839 F. Supp. 2d at 575.

         Plaintiff’s failure-to-warn allegations, at their most specific, state that

Defendants withheld the “risks and dangers associated with use of the MRI Kit.”

Compl. ¶¶ 46, 64–70. Second Circuit district courts have dismissed near-identical

failure-to-warn claims as inadequately pleaded. E.g., Ainette v. Mkt. Basket Inc., 2021

WL 1022590, at *13 (S.D.N.Y. Mar. 16, 2021); Surdo, 2015 WL 5918318, at *5

(dismissing failure to warn of “known hazards, dangers and defects” claim). The

Court agrees in their reasoning and likewise dismisses Plaintiff’s failure to warn

claim.




                                      Page 41 of 42
                                   CONCLUSION

      For the reasons discussed above, CAM’s motion is GRANTED and Plaintiff’s

claims are dismissed without prejudice. Plaintiff’s request for leave to amend her

Complaint is GRANTED. Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48

(2d Cir. 1991) (“It is the usual practice upon granting a motion to dismiss to allow

leave to replead.”).   As noted herein, Plaintiff’s Complaint omits certain factual

allegations that may otherwise make her claims plausible. “Whether or not [she] can

actually cure the deficiencies in the Complaint remains to be seen, but because the

Court bases its dismissal of the Complaint primarily on Plaintiff’s failure to allege

non-conclusory facts in support of its claims, leave to replead is appropriate.” Goldin,

2013 WL 1759575, at *7 (citing Reed, 839 F. Supp. 2d at 580). Plaintiff shall file an

Amended Complaint within forty-five (45) days of this Order.



SO ORDERED.

Dated: Central Islip, New York                 s/ Denis R. Hurley
       June 23, 2021                           Denis R. Hurley
                                               United States District Judge




                                    Page 42 of 42
